Citation Nr: 0510154	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-21 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 25, 2000, for 
the award of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  He died in November 1987, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 decision 
by the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, granted service 
connection for the cause of the veteran's death, effective 
July 25, 2000.  The appellant seeks an earlier effective 
date.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era; he 
died in November 1987 at the age of 45; his death was due to 
what was ultimately determined to be a respiratory cancer.  

2.  By a regulation that became effective on June 9, 1994, 
respiratory cancers were added to the list of diseases for 
which service connection could be established on a 
presumptive basis as due to exposure to herbicide agents 
(Agent Orange).

3.  The appellant's written application seeking DIC was 
received by VA on July 25, 2000.  

4.  DIC was granted effective from July 25, 2000, the date of 
receipt of the appellant's claim, based upon the provisions 
of the Agent Orange Act of 1991 and the amended regulations 
which became effective in June 1994.  





CONCLUSION OF LAW

An effective date of July 25, 1999, but no earlier, is 
warranted for the award of DIC benefits.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

The appellant was properly (see VAOPGCPREC 8-2003 (Dec. 
2003)) provided VCAA notice on the "downstream" issue of 
the effective date for the award of DIC by a statement of the 
case (SOC) in June 2003.  She was notified (in the June 2002 
RO decision, in February 2001 correspondence from the RO, and 
in the SOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the June 2002 decision and the 
SOC informed the appellant of what the evidence showed, and 
the SOC informed her of the controlling law and regulations.  
The June 2003 SOC specifically advised her of what the 
evidence must show to establish entitlement to an effective 
date earlier than July 25, 2000, for the award of DIC.  She 
was advised to submit, or provide releases for VA to obtain, 
any pertinent records, and this was essentially equivalent to 
advising her to submit everything pertinent.  Regardless, the 
effective date of the award depends on the evidence in the 
record, and there is nothing she can submit that would affect 
this claim.
A Decision Review Officer reviewed the claim de novo (see 
June 2003 SOC).  All pertinent records are associated with 
the claims file.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Notably 
also, as stated above, the disposition will rest essentially 
on what is already of record.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran served in the Republic of Vietnam during the 
Vietnam era.  His death certificate reflects that he died in 
November 1987, and that squamous cell carcinoma of the left 
anterior tongue, with pulmonary insufficiency due to 
metastases, was the cause of his death.  He did not file a 
claim for, or establish, service-connection for any 
disability during his lifetime.  

Essentially, the appellant contends that that the effective 
date for her award of DIC should be the date of the veteran's 
death (in November 1987), rather than July 25, 2000, the date 
her written application for DIC was received by the RO.  She 
asserts that she was given misleading information by VA staff 
regarding her eligibility to receive any compensation 
subsequent to the veteran's death.  She reports that, soon 
after the veteran's death in November 1987, she had two 
telephone conversations with VA personnel at the RO "about 
filing a claim," and did not file a claim because during 
both conversations she was told that "claims were not being 
accepted that had anything to do with Agent Orange."  In her 
notice of disagreement with the June 2002 decision, the 
appellant stated:

I feel that I am entitled to [DIC] 
benefits dating from [the veteran's] 
death in November 1987 . . . .  Had I 
received a different reply from the VA in 
1987, I would have filed a written claim 
at that time.  But . . . I was basically 
told not to file because [the claim] 
would not have been considered.  

The appellant also stated:

Although I did not file a [DIC] claim in 
1987, I did file a claim with the Agent 
Orange Veteran Payment Program in January 
1995.  In February of 1996, I was awarded 
a lump sum of $2,700.00.  Because of 
this, I was contact[ed] by the National 
Veterans Legal Services Program in June 
of 2000 and advised of the renewed 
Government interest regarding this type 
of claim.  It was this information that 
led me to file my claim with the VA in 
July 2000.  

Other than the appellant's contentions, the record is devoid 
of any document indicating that the she spoke with a VA 
employee by telephone soon after the veteran's death.  
Chronologically, the first document of record indicating that 
the appellant sought VA benefits following the veteran's 
death is an application for VA burial benefits (VA Form 21-
530) that the RO received in December 1987.  The application 
contains a question wherein the appellant was asked whether 
she was claiming that the cause of the veteran's death was 
due to service.  She neglected to check either the "yes" or 
"no" box in response to that question.  

The claims folder includes January 1988 correspondence from 
the RO to the appellant whereby she was expressly informed 
that VA "wish[ed] to offer assistance to the surviving 
spouse . . . in applying for benefits to which they may be 
entitled."  Enclosed with the letter was an application that 
explained VA death benefits, and she was further informed:

[W]hen completed and returned to [VA], 
[the application] will be given prompt 
and careful consideration.  Unless you 
file a claim for DIC within one year from 
[the] date of death, that benefit, if 
awarded, is not payable from a date 
earlier than the date your claim is 
received [by VA].  

Enclosed with the January 1988 correspondence was a VA Form 
21-534 (Application for DIC, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child).  The January 1988 
correspondence was not returned to VA undelivered.  

The next claim of record from the appellant is a July 25, 
2000 letter wherein she wrote, "I am applying for service-
connected death benefits (DIC), due to the death of [the 
veteran], and for any other benefits that I am entitled to."  
She also filed a VA Form 21-534 that was received by the RO 
on January 8, 2001, wherein she indicated that she was 
claiming that the veteran's death was due to service inasmuch 
as his cause of death was an "Agent Orange residual."  

The RO initially denied service connection for the cause of 
the veteran's death in December 2000.  Subsequent to the 
December 2000 decision, the appellant submitted March and May 
2001 letters from a private physician who reported that he 
had treated the veteran since 1985 for squamous cell 
carcinoma of the left base of the tongue.  Regarding a 
relationship between the veteran's cancer and exposure to 
Agent Orange, the physician reported:

In my opinion this is quite an unusual 
cancer that typically would be seen in a 
much older person with a very strong and 
a heavy smoking habit.  I do think that 
there is at least a reasonable 
probability that this may be related to 
[the veteran's] exposure to Agent Orange.  
This would fall under the category of the 
respiratory cancers that have been 
associated with this agent.  

In May 2002, a VA examiner reviewed the evidence of record, 
including the medical opinions of the private physician 
outlined above.  The examiner noted that it was well-
documented that the veteran had an aggressive squamous cell 
tumor extending from the left base of the tongue into the 
hypopharyngeal soft tissues.  The examiner opined, "it is my 
opinion that it is 'at least as likely as not that the 
veteran's tumor did involve that portion of the respiratory 
system.'"  The examiner agreed with the private physician 
that the veteran's tumor involved tissues that may be 
considered a part of the respiratory system.  

In the June 2002 decision now on appeal, the RO granted 
service connection for the cause of the veteran's death, 
effective July 25, 2000 (the date of receipt of her claim), 
with payments starting August 1, 2000.  It was noted that the 
evidence showed the veteran's primary cause of death was 
squamous cell carcinoma with pulmonary insufficiency due to 
metastases.  The RO concluded that as he was presumably 
exposed to herbicides during his active duty in Vietnam, 
presumptive service connection for the cause of his death, as 
due to a respiratory cancer associated with Agent Orange 
exposure, was warranted.  

Legal Criteria and Analysis

The Agent Orange Act of 1991, Public Law No. 102-4 (codified 
at 38 U.S.C.A. § 1116) liberalized the requirements for 
establishing service connection in certain specific cases.  
It established a presumption of service connection for 
certain diseases associated with exposure to certain 
herbicide agents in veterans who served in the Republic of 
Vietnam during the Vietnam era.  The implementing regulation, 
38 C.F.R. § 3.309, was amended effective June 9, 1994, to 
include respiratory cancers , i.e., of the lung, bronchus, 
larynx, or trachea.  59 Fed. Reg. 29,723 (1994).  

Generally, the effective date of an award of DIC which is 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. 
§ 3.400(c)(2).  The effective date of an award of DIC for 
which an application is received within one year of the date 
of the veteran's death shall be the first day of the month in 
which death occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(c).

Once an effective date of DIC is established, actual payment 
of benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. 
§ 3.31 (2004).  

Section 5110(g) of title 38, United States Code, provides an 
exception to section 5110(a), which may be paraphrased as 
follows.  Where DIC is awarded pursuant to any congressional 
legislation or VA administrative issuance, the effective date 
of the award may be no earlier than the effective date of the 
legislation or administrative issuance.  No such award may be 
retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).  
The regulation implementing section 5110(g) provides that, if 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of a change in law or VA 
issuance, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (Applicable to original and reopened claims, as 
well as claims for increase.)  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

The effective date for the grant of DIC assigned by the RO is 
July 25, 2000, the date of receipt of the appellant's written 
application for that benefit.  It is clear from the record 
(including her own statements) that she did not file a claim 
of service connection for the cause of the veteran's death 
within one year of the date of his death.  (She does contend 
that she spoke via telephone with VA personnel on two 
occasions, and was told both times that "claims were not 
being accepted that had anything to do with Agent Orange," 
and was "told not to file because [the claim] would not [be] 
considered."  Other than in her contentions, the record is 
devoid of any evidence indicating that such conversations 
occurred.)  

What the record does show is that although the appellant did 
not indicate one way or another in her claim for VA benefits 
whether the cause of the veteran's death was service 
connected, subsequent (January 1988) VA correspondence to her 
offering assistance "in applying for benefits to which [she] 
may be entitled," included a VA Form 21-534 (for filing a 
claim for DIC, death pension, and accrued benefits).  She did 
not respond to the January 1988 letter.  A written 
application for DIC from her was not received by VA until 
July 25, 2000.  

Under the applicable regulation,  38 C.F.R. § 3.114(a), 
because service connection for the cause of the veteran's 
death due to a respiratory cancer was granted based on a 
liberalizing law or regulation, DIC benefits may be 
authorized for a period of one year (and no more) prior to 
the date of receipt of the claim for DIC.  Hence, the 
appellant is entitled to an effective date of July 25, 1999, 
for the award of DIC.

As to a still earlier effective date, there is no evidence 
(nor is it alleged) that the appellant filed a claim seeking 
DIC prior to July 25, 2000.  Likewise, there is no authority 
in the governing law and regulations for granting an 
effective date based on an allegation of an undocumented 
telephone conversation seeking information.  The record does 
show that when the appellant was provided forms for filing a 
claim, she did not do so.  Regardless, prior to June 1994 
there was no basis in the evidence for a grant of service 
connection for the cause of the veteran's death.  The death-
causing cancer had not been manifested in service or in the 
first postservice year (to warrant consideration of chronic 
disease presumptive provisions), and prior to the June 24, 
1994 amendment to 38 C.F.R. § 3.309, there was no evidentiary 
basis for associating the death-causing cancer with the 
veteran's service.  

In summary, it is not in dispute that the appellant filed her 
initial claim for DIC on July 25, 2000, and the controlling 
law and regulations outlined above expressly prohibit an 
effective date earlier than one year prior to that date.  
Hence, the law is dispositive as to an effective date earlier 
than that being awarded herein.  


ORDER

An earlier effective date of July 25, 1999, for the award of 
DIC is granted, subject to the regulations governing payment 
of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


